Name: Commission Regulation (EEC) No 2960/82 of 28 October 1982 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 313 / 19 . 11 . 82 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2960/82 of 28 October 1982 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, laying down general rules for the supply of skimmed-milk powder and butteroil as food aid (s), as last amended by Regulation (EEC) No 3474/80 (6); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas Articles 2 (2) of Regulations (EEC) No 1401/81 and (EEC) No 1039/82 specify that, provided the normal development of prices on the market is not disturbed, the supply of butter and butteroil as food aid shall be ensured in the form of butter or butterfats bought on the Community market if the situation on the market does not allow supply from public stocks; whereas, since the latter condition has been fulfilled and the quantities involved are not so large as to disturb the normal development of prices on the market, purchases should be made on the open market to secure the necessary supplies; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( x), as last amended by Regulation (EEC) No 1183 /82 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 1401 /81 of 19 May 1981 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1981 food-aid programme (3), and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 1039/82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1982 food-aid programme (4), and in particular Article 7 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Whereas, therefore, delivery should be affected in accordance with the rules laid -down in Commission Regulation (EEC) No 303/77 of 14 February 1977 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein. H OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140, 20. 5 . 1982, p . 1 . (3 ) OJ No L 141 , 27. 5 . 1981 , p . 1 . (5 ) OJ No L 43 , 15. 2 . 1977, p. 1 . (4) OJ No L 120, 1 . 5 . 1982, p. 1 . (6) OJ No L 363 , 31 . 12. 1980, p. 50. No L 313 / 2 9 . 11 . 82Official Journal of the European Communities Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1982. For the Commission Poul DALSAGER Member of the Commission 9 . 11 . 82 Official Journal of the European Communities No L 313 / 3 ANNEX f 1 ) Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 ( 1982 programme) (b) affectation (EEC) No 1040 / 82 2 . 3 . Beneficiary Country of destination j Sri Lanka SÃ £o TomÃ © and Principe 4 . Total quantity of the con ­ signment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery French Belgian 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter To be manufactured from butter or cream  bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Supplied to the Government of Sri Lanka / For free distribution under the food-aid programme of the European Economic Community' 'Butteroil / Dom da Comunidade econÃ ³ ­ mica europeia a republica democratica de SÃ £o TomÃ © e Principe' 9 . Delivery period Loading in December 1982 Loading as soon as possible and at the latest 30 November 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country W Port of unloading SÃ £o TomÃ © (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 )  Ministerio do comercio , Empresa comercio externo (ECOMEX), boÃ ®te postale 31 , SÃ £o TomÃ © (telex 208 ECOMEX) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 313 / 4 Official Journal of the European Communities 9 . 11 . 82 Consignment C D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1401 / 81 ( 1981 programme) (b ) affectation (EEC) No 1402 / 81 2 . Beneficiary World Food Programme 3 . Country of destination Jordan Morocco 4 . Total quantity of the con ­ signment 27 tonnes 240 tonnes 5 . Intervention agency responsible for delivery Dutch German 6 . Origin of the butteroil ( 2 ) To be manufactured from butter or cream bought on the Community market To be manufactured from intervention butter 7 . Special characteristics and / or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Jordan 2422 / Butteroil / Aquaba / Gift of the European Economic Community / Action of the World Food Programme' 'Maroc 2592 / Butteroil / Casablanca / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du Programme alimentaire mondial' 9 . Delivery period Delivery in December 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 9 . 11 . 82 Official Journal of the European Communities No L 313 / 5 Consignment E 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1039 / 82 (1982 programme) (b ) affectation (EEC ) No 1040 / 82 2 . Beneficiary f Burundi 3 . Country of destination J 4 . Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To be manufactured from intervention butter 7 . Special characteristics and/ or packaging ( 3 ) In 5 kg tins , coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au Burundi' 9 . Delivery period Loading in December 1982 10 . Stage and place of delivery Free at destination Bujumbura 11 . Representative of the beneficiary responsible for reception ( 4 ) M. Kakunza Venant , directeur gÃ ©nÃ ©ral de la Laiterie centrale de Bujumbura , boÃ ®te postale 979 , Bujumbura , Burundi 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 313 / 6 Official Journal of the European Communities 9 . 11 . 82 Notes: (*) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure. (2) In cases where the goods come from intervention stock, an additional notice stating the warehouses where the product is stored will be published in the 'C series of the Official Journal of the European Communities. (3) Only in the case of delivery 'to the port of unloading' and 'free at destination' (see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77). (4) Other than those set out in Annex II to Regulation (EEC) No 303/77. (5) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery